 
Exhibit 10.1
 
 EXECUTION VERSION
 
FORBEARANCE AGREEMENT
 
This Forbearance Agreement (this “Agreement”), dated as of November __, 2012, by
and among Interactive Network, Inc., a Nevada corporation ("Interactive") and
FriendFinder Networks Inc., a Nevada corporation ("FFN" and, collectively with
Interactive, the “Issuers”), each of the undersigned entities listed as
guarantors (collectively, the “Guarantors”), and each of the undersigned holders
of the Notes (as defined below) (collectively, together with any other holder of
Notes who agrees to be bound by this Agreement, the “Forbearing Holders”).
 
W I T N E S S E T H:
 
WHEREAS, the Issuers, the Guarantors and U.S. Bank National Association, as
Trustee (the “Trustee”), have entered into that certain Indenture (as amended,
modified and supplemented prior to the date hereof, the “Indenture”), dated as
of October 27, 2010, in respect of the Issuers’ 14% Senior Secured Notes due
2013 (the “Notes”);
 
WHEREAS, on November 5, 2012, the Issuers, based upon Excess Cash Flow of the
Issuers and their Subsidiaries for the quarterly period ending September 30,
2012, are obligated to prepay a portion of the Notes, plus any accrued and
unpaid interest thereon, pursuant to the Indenture and the Notes (the payment of
the amount of such prepayment with interest on such date, the “Excess Cash Flow
Prepayment”), and the failure to make the Excess Cash Flow Prepayment within 10
calendar days of the date when due would constitute an Event of Default under
the Indenture (the “Excess Cash Flow Prepayment Default”);
 
WHEREAS, the Issuers and the Guarantors have requested that the Forbearing
Holders forbear from exercising certain of their rights and remedies under the
Indenture and from directing the Trustee to exercise such rights and remedies on
the Forbearing Holders’ behalf resulting from the Excess Cash Flow Prepayment
Default; and
 
WHEREAS, the Forbearing Holders are willing to grant the Issuers and the
Guarantors’ request for forbearance described herein on the terms and subject to
the conditions contained herein.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Defined Terms. Each capitalized term used herein and not otherwise
defined herein shall have the meaning attributed to such term in the Indenture.
Each of the following capitalized terms shall have the meaning set forth below:
 
“Forbearance Period” means the period beginning on the Effective Date (as
defined herein in Section 3) and ending automatically and immediately upon the
occurrence of any Forbearance Termination Event.
 
 
 

--------------------------------------------------------------------------------

 
 
“Forbearance Termination Event” means any of the following events, subject to
the Issuers' right to cure the Excess Cash Flow Prepayment Default at any time
prior thereto: (a) February 4, 2013 (unless such date is extended by the written
agreement of the Issuers and Forbearing Holders holding Notes evidencing more
than seventy percent (70%) of the aggregate outstanding principal then owing to
Forbearing Holders); (b) the occurrence or existence (whether arising before or
after the Effective Date) of any Default or Event of Default other than the
Excess Cash Flow Prepayment Default; (c) any representation, warranty,
certification or other statement made by any Issuer or Guarantor in this
Agreement or in any certificate given by or on behalf of any Issuer or Guarantor
pursuant hereto or in connection herewith shall be untrue, incorrect or
incomplete in any material respect on the date as of which made; (d)
acceleration of the Notes pursuant to the terms of the Indenture; or (e) any of
the Issuers shall  initiate, against a Forbearing Holder, any judicial,
administrative or arbitration proceeding relating to this Agreement, the
Indenture or the other Note Documents, unless that Forbearing Holder is not in
compliance with the terms thereof.
 
“Remedial Action” means any action to enforce, or to direct enforcement of, any
of the following rights and remedies of the Trustee and the Holders in
connection with the Excess Cash Flow Prepayment Default: (i) the acceleration of
the Notes, (ii) any right to enforce the payment of the Excess Cash Flow
Prepayment, (iii) any right to collect or enforce the payment of interest in
excess of a rate per annum equal to 14%; or (iv) any foreclosure, sale,
collection or other realization of any Collateral, or the exercise of any
remedies available under Article 9 of the Uniform Commercial Code or the
Security Documents with respect to any Collateral.
 
SECTION 2. Forbearance. (a) Upon the satisfaction of the conditions precedent
set forth in Section 3 of this Agreement and in reliance on the representations,
warranties and agreements of the Issuers and the Guarantors herein contained,
each Forbearing Holder hereby agrees that during the Forbearance Period it will
not, directly or indirectly, take any Remedial Action with respect to the Notes
solely as a result of the Excess Cash Flow Prepayment Default or the failure to
pay interest in excess of a rate per annum equal to 14%, provided, however, that
interest shall continue to accrue at the Post-Default Rate while the Excess Cash
Flow Prepayment Default is continuing. The foregoing limited forbearance shall
not be construed to impair the ability of the Forbearing Holders or the Trustee
to take any Remedial Action (i) after the Forbearance Period regardless of
whether or not such Remedial Action relates to actions taken, matters arising or
payments not received during the Forbearance Period or (ii) during the
Forbearance Period for Defaults or Events of Default other than the Excess Cash
Flow Prepayment Default.
 
(b) Unless earlier terminated in accordance with the terms of this Agreement,
the Forbearing Holders’ forbearance, as provided herein, shall immediately and
automatically cease without notice upon the occurrence of any Forbearance
Termination Event, and the Issuers and Guarantors at that time shall be
obligated to comply with and perform all terms, conditions and provisions of the
Indenture and the Notes (including, without limitation, payment of any unpaid
accrued interest at the Post-Default Rate) without giving effect to the
forbearance set forth herein.
 
 (c) Except for the forbearance to the extent expressly set forth above in
subsection 2(a), each Forbearing Holder reserves each and every right and remedy
it may have under the Notes, the Indenture, the Security Documents, any
agreement relating thereto and under applicable law with respect to the Excess
Cash Flow Prepayment Default, including, without limitation, the right to
continue to charge and accrue (but not collect during the Forbearance Period)
interest at the Post-Default Rate. The Issuers and each of the Guarantors hereby
acknowledge and agree that interest at the Post-Default Rate shall accrue from
and after November 5, 2012. Nothing herein shall be deemed to constitute a
waiver by any Holder of any Default or Event of Default whatsoever, whether now
existing or hereafter arising (including, without limitation, the Excess Cash
Flow Prepayment Default), or, except to the extent of the forbearance expressly
set forth herein, of any right or remedy the Trustee or any Holder may have
under the Notes, the Indenture, the Security Documents or any agreement relating
thereto and under applicable law.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 3. Conditions to Effectiveness. This Agreement shall become effective on
the date on which the following conditions precedent shall have been satisfied
by the applicable parties or waived by the Forbearing Holders (the “Effective
Date”):
 
(a) each Forbearing Holder shall have executed and delivered to the Issuers  a
counterpart of this Agreement and shall have received a list of all the
Forbearing Holders;
 
(b) each Forbearing Holder shall have received a duly executed counterpart of
this Agreement from the Issuers and each Guarantor listed on the signature pages
hereto;
 
(c) each Forbearing Holder shall have received a forbearance fee equal to
one-half of one percent (0.5%) of the outstanding principal amount of the
Note(s) it then holds; and
 
(d) on the Effective Date and upon giving effect to this Agreement, no Default
or Event of Default has occurred and is continuing, subject to the anticipated
Excess Cash Flow Prepayment Default.
 
SECTION 4. Representations, Warranties and Agreements of the Issuers.
 
 (a) In order to induce the Forbearing Holders to enter into this Agreement, the
Issuers hereby represent and warrant to the Forbearing Holders as follows: Each
of the Issuers and the Guarantors has the power and authority to execute,
deliver and perform this Agreement. Each of the Issuers and the Guarantors has
taken all necessary action to authorize its execution, delivery and performance
of this Agreement. No consent, approval or authorization of, or declaration or
filing with, any governmental authority, and no consent of any other Person, is
required in connection with any Issuer’s or Guarantor’s execution, delivery and
performance of this Agreement, except for those already duly obtained. This
Agreement has been duly executed and delivered by each of the Issuers and the
Guarantors and constitutes the legal, valid and binding obligation of each of
the Issuers and the Guarantors, enforceable against them in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law). Each of the
Issuers’ and the Guarantors’ execution, delivery or performance of this
Agreement does not conflict with, or constitute a violation or breach of (i) any
material contract, mortgage, lease, agreement, indenture or instrument to which
any of the Issuers or Guarantors is a party or which is binding upon them or any
one of them or any of their properties, (ii) any law or regulation or order or
decree of any court applicable to any of the Issuers or the Guarantors, or
(iii) the certificate of incorporation and bylaws, or the certificate of
formation and operating agreement, as applicable, of any of the Issuers or
Guarantors. In addition, each of the Issuers and Guarantors hereby represent and
warrant that, subject to an anticipated Excess Cash Flow Prepayment Default on
November 5, 2012, no Default or Event of Default exists under the
Indenture.  There is no material fact presently and actually known to any Issuer
or Guarantor which has not been disclosed to the Forbearing Holders which
materially adversely affects or could reasonably be expected to materially
adversely affect, the Collateral, the Issuers, the Guarantors or the Issuers’ or
the Guarantors’ business or operations.  All data and information, including any
financial statements, that have been delivered to the Forbearing Holders by any
Issuer or Guarantor in connection with this Agreement are true, complete and
correct in all material respects and do not contain any knowingly untrue
statement of material fact.
 
 
3

--------------------------------------------------------------------------------

 
 
 (b) By its execution hereof and in consideration of the accommodations granted
by the Forbearing Holders hereunder, each Issuer and Guarantor, on behalf of
itself and its successors, assigns and agents, hereby acknowledges and confirms
that it does not possess (and hereby forever waives, remises, releases,
discharges and holds harmless the Trustee, each Forbearing Holder and their
respective affiliates, stockholders, directors, officers, employees, attorneys,
agents and representatives and each of their respective heirs, executors,
administrators, successors and assigns (collectively, the “Indemnified Parties”)
from and against, and agrees not to allege or pursue) any action, cause of
action, suit, debt, claim, counterclaim, cross-claim, demand, defense, offset,
opposition, demand and other right of action whatsoever, whether in law, equity
or otherwise (which it, all those claiming by, through or under it, or its
successors or assigns, have or may have) against the Indemnified Parties, or any
of them, by reason of, any matter, cause or thing whatsoever, with respect to
events or omissions occurring or arising on or prior to the date hereof (whether
based in whole or in part on facts, whether actual, contingent or otherwise, now
known, unknown, or subsequently discovered) and relating to this Agreement, the
Indenture, the other Note Documents and any or all of the actions and
transactions contemplated hereby or thereby, including any actual or alleged
performance or non-performance of any of the Indemnified Parties hereunder or
under the Note Documents.  Each Issuer and Guarantor hereby acknowledges that
the agreements in this paragraph are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the
above-referenced releases.  The provisions of this paragraph shall survive the
termination or expiration of the Forbearance Period and the termination of the
Note Documents, this Agreement and the payment in full of the Obligations or the
foreclosure of the Collateral, as the case may be.


(c) Each Issuer and Guarantor hereby confirms and acknowledges that the Security
Documents and all Collateral encumbered thereby continue to secure, to the
fullest extent possible, the payment of the Obligations, whether now or
hereafter existing under or in respect of the Note Documents.  Each Issuer and
Guarantor hereby confirms, reaffirms and acknowledges (i) that the Trustee has
enforceable, valid and perfected first priority Liens on and security interests
in the Collateral, subject only to any Permitted Liens and (ii) subject to the
terms of this Agreement, the continuing validity and effectiveness of the
Forbearing Holders’ rights under the Note Documents and applicable law,
including, without limitation, the right of the Trustee to recover any and all
amounts owed to the Holders, free of set-off or counterclaim, by foreclosure on
or redemption or other disposition of the Collateral.


 
4

--------------------------------------------------------------------------------

 
 
(d)  Without limiting in any way Section 12.24 of the Indenture, the Issuers,
jointly and severally, shall indemnify, defend and hold harmless
each  Indemnified Party from and against any and all direct, actual liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for such
Indemnified Party in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnified
Party shall be designated a party thereto), that may be imposed on, incurred by,
or asserted against such Indemnified Party in any manner relating to or arising
out of (i) any breach by any Issuer or Guarantor of its obligations under, or
any material misrepresentation by any Issuer or Guarantor contained in, this
Agreement or (ii) this Agreement or any other transaction or document
contemplated hereby or thereby (collectively, the “Indemnified Liabilities”);
provided, however, that the Issuers shall not have any obligation to the
Indemnified Parties hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence or willful misconduct of such Indemnified Party.
To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, the Issuers shall pay the maximum portion that they are
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.


(e) Each Issuer and Guarantor hereby acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Agreement, the
Forbearing Holders are not required by the terms of the Indenture or the other
Note Documents to consent to the terms of this Agreement and (ii) nothing in the
Note Documents or this Agreement shall be deemed to require the consent of any
Guarantors to any future amendments to or modifications of or standstill or
forbearance agreements with respect to the Note Documents.


(f) Each Issuer and Guarantor hereby agrees that each Forbearing Holder shall
receive a forbearance fee equal to one-half of one percent (0.5%), or such
greater rate that any Forbearing Holder may receive, of the outstanding
principal amount of the Note(s) it holds when becoming a Forbearing Holder.
 
SECTION 5. Representation of the Forbearing Holders. Each Forbearing Holder
severally represents that it is the beneficial owner and/or investment advisor
or manager of discretionary accounts for the holders or beneficial owners of the
aggregate principal amount of the Notes set forth in a separate written
communication delivered to the Issuers with that Forbearing Holder's executed
signature page hereof, and has the right and authority to agree to the terms of
the forbearance contained herein for itself and on behalf of any holders or
other beneficial owners for whom it is acting.
 
SECTION 6. Effect on the Indenture and the Notes. Except as specifically set
forth herein with respect to each Forbearing Holder’s agreement to forbear from
the enforcement of certain of its rights during the Forbearance Period, all of
the terms of the Indenture, the Notes, the Security Documents and each of the
agreements related thereto shall remain unchanged and in full force and effect.
Except as specifically set forth herein, each of the Issuers and Guarantors
acknowledges and agrees that each Forbearing Holder’s execution of this
Agreement shall not constitute (i) a waiver of any of the rights or remedies of
such Forbearing Holder or the Trustee under the Indenture, including, but not
limited to, any rights or remedies with respect to the Excess Cash Flow
Prepayment Default, which shall continue in existence subject only to the
Forbearing Holders’ agreement, as set forth in this Agreement, not to take any
of the actions set forth in Section 2 hereof during the Forbearance Period or
(ii) a waiver, forbearance or other indulgence with respect to any other Default
or Event of Default now existing or hereafter arising under the Indenture or any
other Note Document.
 
 
5

--------------------------------------------------------------------------------

 
 
 SECTION 7. Further Assurances.  The Forbearing Holders hereby agree to promptly
execute and deliver such further documents and take such further actions as the
Issuers may in good faith deem necessary or desirable in order to assure that
the purposes and objectives of this Agreement are fully accomplished.
 
SECTION 8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page to this Agreement by facsimile transmission or otherwise
transmitted or communicated by email shall be as effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 9. Integration. This Agreement and any agreements referred to herein
constitute the entire agreement among the parties hereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Upon the Effective Date,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Each of the Issuers and
Guarantors acknowledge and agree that nothing contained in this Agreement shall
be construed to limit or affect the right of the Trustee and the Forbearing
Holders to take any action to enforce or interpret any provision of this
Agreement through the Forbearance Period.
 
SECTION 10. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
SECTION 11. Applicable Law. This Agreement shall be governed by and be construed
and enforced in accordance with, the laws of the State of New York.
 
SECTION 12. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 13. Waiver; Remedies. No delay on the part of any Forbearing Holder in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any waiver on the part of any Forbearing Holder of any
right, power, privilege under this Agreement operate as a waiver of any other
right, power or privilege of such Forbearing Holder under this Agreement, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege under this Agreement.
 
SECTION 14. No Course of Dealing. The Forbearing Holders have entered into this
Agreement on the express understanding with each Issuer and Guarantor that in
entering into this Agreement the Forbearing Holders are not establishing any
course of dealing with any Issuer or Guarantor. The rights of the Holders (and
the Trustee on their behalf) to require strict performance with all the terms
and conditions of the Indenture, the Notes, the Security Documents and the other
agreements related thereto shall not in any way be impaired by the execution of
this Agreement. Neither any Holder nor the Trustee shall be obligated in any
manner to execute any further agreements or documents.
 
SECTION 15. Amendment. This Agreement may be modified or amended, and any term
hereof waived, only by written agreement of all of the parties to this
Agreement.
 
SECTION 16. Liability. The obligations and representations and warranties
hereunder of each of the Forbearing Holders shall be several, and not joint.
 
SECTION 17. Survival. All representations, warranties, covenants, agreements
undertakings and waivers of each Issuer and Guarantor contained herein shall
survive the termination of the Forbearance Period.  Each indemnity provided
pursuant hereto shall survive any foreclosure of the Collateral, the repayment
of the Obligations and the termination of the Forbearance Period.
 


 
 [Signature Pages Follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed, sealed and delivered, as applicable, on the day and year first above
written.
 

 
ISSUERS:
 
INTERACTIVE NETWORK, INC., a Nevada corporation
           
By:
      Name: Ezra Shashoua     Title: Chief Financial Officer  

 

 
FRIENDFINDER NETWORKS INC., a Nevada corporation
           
By:
      Name: Ezra Shashoua     Title: Chief Financial Officer  

 
 
8

--------------------------------------------------------------------------------

 
 

 
GUARANTORS:


 
GENERAL MEDIA ART HOLDING, INC.
GENERAL MEDIA COMMUNICATIONS, INC.
GENERAL MEDIA ENTERTAINMENT, INC.
GMCI INTERNET OPERATIONS, INC.
GMI ON-LINE VENTURES, LTD.
PENTHOUSE IMAGES ACQUISITIONS, LTD.
WEST COAST FACILITIES INC.
PMGI HOLDINGS INC.
PURE ENTERTAINMENT TELECOMMUNICATIONS, INC.
PENTHOUSE DIGITAL MEDIA PRODUCTIONS INC.
VIDEO BLISS, INC.
DANNI ASHE, INC.
SNAPSHOT PRODUCTIONS, LLC
VARIOUS, INC.
                   
By:
      Name: Ezra Shashoua     Title: Chief Financial Officer  

 
 

 
TAN DOOR MEDIA INC.
FIERCE WOMBAT GAMES INC. (f/k/a BIG EGO GAMES INC.)
NAFT NEWS CORPORATION
PLAYTIME GAMING INC.
                   
By:
      Name: Ezra Shashoua     Title: Treasurer  

 
 
9

--------------------------------------------------------------------------------

 
 

 
ARGUS PAYMENTS INC.
BLUE HEN GROUP INC.
FRIENDFINDER VENTURES INC.
XVHUB GROUP INC. (f/k/a GIANT SWALLOWTAIL INC.)
PERFECTMATCH INC. (f/k/a GOLDENROD SPEAR INC.)
MAGNOLIA BLOSSOM INC.
GLOBAL ALPHABET, INC.
SHARKFISH, INC.
TRAFFIC CAT, INC.
BIG ISLAND TECHNOLOGY GROUP, INC.
FASTCUPID, INC.
MEDLEY.COM INCORPORATED
PPM TECHNOLOGY GROUP, INC.
FRIENDFINDER CALIFORNIA INC.
STREAMRAY INC.
CONFIRM ID, INC.
FRNK TECHNOLOGY GROUP
TRANSBLOOM, INC.
STREAMRAY STUDIOS INC.
                   
By:
      Name: Ezra Shashoua     Title: Chief Financial Officer  

 
 
10

--------------------------------------------------------------------------------

 
 

 
FORBEARING HOLDERS:
                           
By:
              Name:               Title:    

 
 
 
 
11